IN THE SUPREME COURT OF THE STATE OF NEVADA

 

DWIGHT NEVEN; AND THE STATE OF No. 83572
NEVADA, Fr)
Appellants, F ; i. Ie Bat)
VS.

MIA CHRISTMAN, AUG 11 2022

ELIZABETH A, BR'

Respondent. cutis 1A BROWN
BY i
ORDER OF REVERSAL AND REMAND DESUTY CLERK a

This is an appeal from a district court order granting a

 

postconviction petition for a writ of habeas corpus. Highth Judicial District
Court, Clark County; Erika D. Ballou, Judge. Appellant State of Nevada
argues that the district court erred in concluding that respondent Mia
Christman received ineffective assistance of counsel at sentencing. We
agree.

To demonstrate ineffective assistance of counsel, a petitioner
must show that counsel’s performance was deficient in that it fell below an
objective standard of reasonableness and that prejudice resulted in that
there was a reasonable probability of a different outcome absent counsel’s
errors. Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden v.
Lyons, 100 Nev. 480, 432-33, 683 P.2d 504, 505 (1984) (adopting the test in
Strickland); see also Gonzales v. State, 137 Nev., Adv. Op. 40, 492 P.3d 556,
562 (2021) (applying Strickland’s test to claims of ineffective assistance of
counsel at sentencing where a defendant has pleaded guilty). The petitioner
must demonstrate the underlying facts by a preponderance of the evidence,
Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004), and both
components of the inquiry must be shown, Strickland, 466 U.S. at 697. For
purposes of the deficiency prong, counsel is strongly presumed to have

provided adequate assistance and exercised reasonable professional

SupReMe Court
OF
NEVADA

(0) 19474 GRR 228-25199
en | |

 

 
judgment in all significant decisions. Id. at 690. We defer to the district
court’s factual findings that are supported by substantial evidence and not
clearly wrong, but we review its application of the law to those facts de novo.
Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).

The district court held an evidentiary hearing at which counsel
and sentencing judge Stefany Miley testified. Christman pleaded guilty in
this case. During the pendency of the proceedings, Christman twice
received an own-recognizance release and twice failed to appear at
subsequent hearings, returning to court only pursuant to bench warrants.
At sentencing, counsel concluded that Christman’s failures to appear
presented the most critical issue and that the strategy of having Christman
explain the circumstances of her failures to appear to Judge Miley would
have the best opportunity of a favorable outcome. Counsel noted a previous
experience in which a defendant spoke on his own behalf before Judge Miley
and received what counsel saw as an unexpectedly favorable outcome, as
Judge Miley then praised that defendant’s explanation of the
circumstances. Counsel considered Christman articulate and thoughtful
based on their previous in-court meetings and input from his investigator,
who spoke with her mother and twice met with Christman outside of court.
Counsel concluded that minimizing the seriousness of Christman’s conduct
would be contrary to this strategy and directed Christman to prepare by
writing her statement in advance. Counsel concluded that a sentencing
memorandum would not advance the strategy. Judge Miley testified that
the second failure-to-appear was a particular problem because it seemed
like Christman was “gaming the system.” At sentencing, counsel also
argued that Christman’s minimal criminal history warranted a less severe

sentence than the State urged.

Supreme Court
OF
NEVADA 2

(0) 19474 EBS

 

 
The State first argues that the district court erred in concluding
that counsel performed deficiently in failing to investigate and present
evidence of Christman’s posttraumatic stress disorder (PTSD) and history
of trauma. “[S]trategic choices made after less than complete investigation
are reasonable precisely to the extent that reasonable professional
judgments support the limitations on investigation[,] ... applying a heavy
measure of deference to counsel’s judgments.” Strickland, 466 U.S. at 690-
91; see also Lara v. State, 120 Nev. 177, 180, 87 P.3d 528, 5380 (2004)
(“[C]ounsel’s strategic or tactical decisions will be virtually unchallengeable
absent extraordinary circumstances.” (internal quotation marks omitted)).
The district court disregarded the strong presumption that counsel
exercised reasonable strategic judgment. Counsel observed that
Christman’s failures to appear posed a serious issue for sentencing and
made a strategic decision on an approach that incorporated Christman’s
ability to present herself and considerations that had resonated with Judge
Miley. Judge Miley’s testimony that she was very concerned about the
second failure to appear supports the reasonableness of counsel’s
assessment. This strategy did not rely on an exhaustive investigation of
Christman’s past as it emphasized explaining her post-arrest conduct and

thus omitting such an investigation was not unreasonable.! Nor did it rely

 

1Counsel also concluded that it would be strategically unwise to
minimize Christman’s conduct. The district court determined that
reasonable performance compelled arguing Christman’s lack of
participation, the relative culpability of the coperpetrator, and that she was
“manipulated” by the older coperpetrator, among other points. As such
arguments were at odds with counsel’s chosen strategy, the district court
failed to conduct “[a] fair assessment of attorney performance” without “the
distorting effects of hindsight” that evaluates performance from “counsel’s
perspective at the time.” Strickland, 466 U.S. at 689.

SupREME CourT
OF
NEVADA 5

(0) 1947 QB

 

 
on Christman’s credibility in explaining her failures to appear rest on a
sentencing memorandum rather than her in-person speaking. Christman
likewise did not show that counsel performed objectively unreasonably in
not meeting with her more before sentencing in light of the strategy counsel
implemented. See Morris v. Slappy, 461 U.S. 1, 14 (1983) (rejecting that a
defendant is entitled to a “meaningful relationship” with counsel). Further,
it is not likely that additional investigation would have led to the discovery
of the mitigating information that Christman alleges it would have.
Christman did not disclose her childhood trauma or PTSD to counsel, the
court, or in the contemporaneous presentence investigation report
interview, such that it is mere speculation that future meetings would have
led to the disclosure of such information. See Strickland, 466 U.S. at 691
(“[W]hat investigation decisions are reasonable depends critically on such
information [as the defendant supplies to counsel].”); Williams v. Head, 185
F.3d 1223, 1237 (11th Cir. 1999) (“An attorney does not render ineffective
assistance by failing to discover and develop evidence of childhood abuse
that his client does not mention to him.”). The district court order also rests
on several findings that are not supported by the record.” First, the record
does not support the finding that Christman was operating in a so-called
“survival mode” due to her PTSD. Rather, the psychiatrist testified that
some persons suffering from PTSD may do so; no evidence supported the
finding that Christman was afflicted in this way at the relevant times.
Second, the finding that Christman’s PTSD and trauma led to her second

failure to appear is not supported by the record, as Christman explained at

 

2The district court acknowledges in a footnote that it is speculating
about the significance of a particular piece of evidence. We caution the
district court to refrain from speculation in its dispositions.

SupREME Court
OF
NEVADA 4

(0) 1987A GER

 

 
the sentencing hearing that she failed to appear because the person who
she planned on having take her children did not show and she did not want
her children to be placed in the system. Third, the record does not support
the finding that counsel did not prepare Christman to speak, as counsel
testified to the contrary. The district court therefore erred in concluding
that counsel performed deficiently.

The State next argues that Christman did not show prejudice.
Even assuming that counsel’s performance was deficient and that
extraordinary circumstances justified a challenge to counsel’s strategic
decision, Christman did not show a reasonable probability of a different
outcome. After a thorough discussion at the evidentiary hearing of the
mitigating evidence that Christman argued should have been presented,
Judge Miley testified,

I don’t believe my decision would’ve been different
because I already went into the sentencing—I’ll tell
you during the court proceedings I felt bad for her.
She went through some awful things. She had
some awful things happen to her in her life. I think
that my compassion for her was the reason I gave
her two ORs prior to the sentencing.

But my decision would've likely been the same.
While Judge Miley stated that she would have wanted to know whatever

mitigating information might be pertinent, she knew here that respondent
had been the victim of serious abuse and trauma and concluded that the

additional information raised would not have likely affected her decision.?

 

3In this regard, the record does not support the finding that Judge
Miley had no information of Christman’s history of abuse, as Judge Miley
testified at the evidentiary hearing as to instances of trauma and abuse that
she knew Christman had suffered.

Supreme Court
OF
Nevapa 5

(0) 19474 RE

 

 
The district court therefore erred in concluding that Christman showed a
reasonable likelihood of a different outcome.

Having considered the State’s contentions and concluded that
relief is warranted, we

ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with

 

this order.
a A! oO
Parraguirre
Rae? J.
Silver

 

ec: Hon. Erika D. Ballou, District Judge
Attorney General/Carson City
Clark County District Attorney
Law Office of Betsy Allen
Eighth District Court Clerk

 

4The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

Supreme GourT
OF
NEVADA 6

(0) 19474 oR